IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


CFS-4 II, LLC, A DELAWARE LLC AND        : No. 872 MAL 2016
ASSIGNEE OF FIRST NATIONAL BANK          :
OF PENNSYLVANIA,                         :
                                         : Petition for Allowance of Appeal from
                 Respondent              : the Order of the Superior Court
                                         :
                                         :
           v.                            :
                                         :
                                         :
THOMAS GRECO, A/K/A THOMAS J.            :
GRECO,                                   :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.